WOOD, Chief Judge (specially concurring). I join in the result on the basis that there are conflicting inferences as to whether taxpayer’s oral agreements amounted to leases. With such conflicts, the Commissioner’s decision is conclusive. See Mears v. Bureau of Revenue, 87 N.M. 240, 531 P.2d 1213 (Ct.App.1975). An issue arising in the briefs and at oral argument concerns the propriety of the Bureau pursuing the taxes in this case. At oral argument we invited affidavits and supporting documentation from the attorneys and such have been filed. The propriety claim arises because of an alleged concession made by the Bureau’s attorney during an informal conference. The material before us supports the view that a concession was in fact made. But what was the concession? Here the material submitted is in conflict. The taxpayer asserts that the concession was tape recorded. The tape submitted, while supporting that a concession of some sort occurred, does not show the details of the concession. The taxpayer intimates that the tape submitted is incomplete. As to the completeness of the tape, the material submitted is in conflict. In addition to the conflict in the material submitted, the taxpayer, at the inception of the formal hearing, agreed “to treat the hearing today as the first and only hearing in this matter.” In the light of the foregoing, the case is not an appropriate one to consider whether the concepts of fairness and estoppel may operate independently of the provisions of §§ 72-13-34 and 72-13-73. N.M.S.A.1953 (Repl.Vol. 10, pt. 2, Supp.1973).